                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

FAIRLY ODD TREASURES, LLC,

                                                               Civil Action No.: 1:20-cv-01386
Plaintiff,
                                                                Judge Charles P. Kocoras
v.
                                                               Magistrate Judge Sidney I. Shenkier
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,


Defendants.


                                    NOTICE OF DISMISSAL

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                NO.                                   DEFENDANT
                 218                                  wontfindbetter
                 258                                      Fine333
                 313                                     zjchao123
                 317                                      meeqii
                 330                                      Vruping
                 336                                       runaty
                 347                                    Mootea310
                 219                                   yanhui48529
                 275                                     BISOZER
DATED: May 8, 2020   Respectfully submitted,

                            /s/ Keith A. Vogt
                            Keith A. Vogt (Bar No. 6207971)
                            Keith Vogt, Ltd.
                            111 West Jackson Boulevard, Suite 1700
                            Chicago, Illinois 60604
                            Telephone: 312-675-6079
                            E-mail: keith@vogtip.com

                            ATTORNEY FOR PLAINTIFF
                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on May 8, 2020 with the Clerk of the Court using the CM/ECF
system, which will automatically send an email notification of such filing to all registered attorneys
of record.

                                                      /s/ Keith A. Vogt
                                                      Keith A. Vogt
